LAWRENCE, Judge
(dissenting):
The majority correctly characterize the findings instructions as confusing and contradictory. The specification of which appellant was ultimately convicted clearly alleges that the killing was by culpable negligence by means of stabbing the victim and thereafter failing to render assistance to him. Appel*957lant and the victim were Mends. There was no convincing evidence that appellant intended to kill the victim or inflict serious bodily harm. Understandably, the prosecution could not prove the exact manner by which the stabbing occurred. Due to these ambiguities, there is a real possibility that one or more of the members focused on appellant’s failure to render assistance as a basis for conviction. Taken as a whole, the instructions result in a real possibility that one or more members found culpable negligence in the combination of the act of stabbing and the failure to act by not rendering assistance to the victim thereafter.
This conclusion leads me to find prejudicial error based on the inadequacy of the instructions regarding appellant’s alleged duty to render assistance.7 In general, a person is under no duty to assist another who is in peril. A duty to act may, however, be established by (1) statute or regulation, (2) a relationship between the parties such a parent-child, employer-employee, or lifeguard-drowning swimmer, (3) undertaking to render aid to a person even though the actor has no legal duty to do so, or (4) wrongfully placing another person in peril, arguably a rationale that applies in this case. Whether' the duty existed, whether it was breached, and whether the breach was the cause of death are questions to be decided by the court members upon meaningful, comprehensible instructions that focus their deliberations on the essential, defined issues.
To illustrate why the instructions in this case are deficient, I suggest what those instructions should include. First, an adequate instruction would provide a clear standard for the members in determining whether they are convinced beyond a reasonable doubt that the accused was under such a duty. See Jones v. United States, 308 F.2d 307 (D.C.Cir.1962). Second, the instruction would require that the accused have had knowledge of the circumstances which required his performance if he is to be convicted for a failure to act. See e.g. Wayne R. LaFave & Austin W. Scott, Jr., Criminal Law 207-08 (2d ed. 1986) [hereinafter La-Fave & Scott]; Rollin M. Perkins & Ronald N. Boyce, Criminal Law 667-68 (3d ed. 1982) [hereinafter Perkins & Boyce]; cf. Fabritz v. Traurig, 583 F.2d 697 (4th Cir.1978), cert. denied, 443 U.S. 915, 99 S.Ct. 3106, 61 L.Ed.2d 879 (1979). In this case, it is unclear whether appellant recognized the serious nature of the wound immediately after he stabbed the victim or perhaps only became aware minutes later when he returned to the victim and saw the amount of blood that had been lost. Third, the instruction would require the members to find beyond a reasonable doubt that the duty was breached by the accused. A failure to act due to ordinary negligence is insufficient to support a conviction for manslaughter, thus the instruction would make clear what intent is required to support a conviction. See e.g. LaFave & Scott at 210-11; Perkins & Boyce at 670-71. Fourth, the instruction would require that the members find beyond a reasonable doubt that the nonperformance was the actual and proximate cause of the death. Some courts have held that the accused must be acquitted unless the prosecution establishes beyond a reasonable doubt that the victim would have lived had the accused rendered prompt assistance. See LaFave & Scott at 210; Perkins & Boyce at 670. This element is important in this case because expert testimony indicated that the victim may have bled to death in as little as 5 minutes due to the dramatic blood loss from the severed femoral artery. It is therefore unclear whether an earlier call for an ambulance would have saved him.
The instructions given provide no lucid guideposts or clear standards to permit the members to intelligently decide whether ap*958pellant’s failure to act amounted to culpable negligence or legally could be considered as a factor in deciding whether he was culpably negligent. This omission constitutes prejudicial error that I cannot find to be harmless, therefore, I would set aside the findings and sentence and authorize a rehearing.

. The majority opine that the failure to render assistance language had been included to prove an intent to kill or inflict great bodily harm. They are probably correct. When the involuntary manslaughter instruction was finally presented to the members, this language should have been deleted for two reasons. First, if appellant was culpably negligent in stabbing the victim, he would be guilty of manslaughter without regard to the alleged failure to render assistance. There was no legal reason for including the language at that point in the trial. Second, the subject of founding homicide on a negative act, that is, a failure to act, is complex and still unsettled. A trial judge generally should avoid an issue that may result in prejudicial error when, as in this case, it can be easily avoided.